Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At issue is the question of whether or not the limitation C8 to C30, which incidentally should be reported as C8 to C30 using subscripts (as should each of the other disclosed carbon number ranges) is to be attached to both the alkyl- and the fluoroalkyl group, or only the former.  In the context of the broader description, and for the purpose of evaluating the instant invention against the prior art, the Examiner has surmised that either should have between 8 and 30 carbon atoms long.  Verification is still required however.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., U.S. Patent Application Publication No. 2009/0285993.
	Kang discloses the preparation of fluorine-substituted silicone resin compositions having utility as an antireflective film-forming layer for electronic devices comprising a display such as a TFT-LCD or a cellular phone [0004].  In a favored embodiment, the antireflection layer-forming composition comprises a co-condensation product of tetraethyl orthosilicate and heptadecafluorodecyltrimethoxysilane in a mol ratio of 86:14.  As for claim 6, a polymer derived from 0.33 mol of the former and 0.05 mol of the latter will produce a polymer having a corresponding number of SiO4/2 repeat units and CF3(CF2)7CH2CH2SiO3/2 which will weigh a combined total of 19.03 + 23.05 = 42.08 grams.  The other components of the coating in embodiment 1 add up to 365 g so the weight contribution of the resin is 42.08/42.08 + 365 = 0.103(100) = 10.3 wt.%.
	Concerning claim 8, to the extent that the prior art resin conforms with the structural limitations of chemical formula 1 in claim 1 and is derived from a similar mixture of precursors to that delineated in Synthesis Example 2 of the instant Specification (except that the perfluorinated chain is 2 carbons longer), it would seem that there is a reasonable basis to hold the contact angle limitation as inherently satisfied.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., U.S. Patent Application Publication No. 2009/0285993 in view of Maghsoodi et al., U.S. Patent Application Publication No. 2016/0032141.
It is acknowledged that Kang is not forthcoming as to a suitable weight-average molecular weight range of for the silicone resin component.  In an instance such as this, the skilled artisan would consult the analogous prior art to ascertain what might constitute an appropriate molecular weight for the resin used in a similar capacity.  
Maghsoodi, like Kang, is directed to the formulation of anti-reflective coating compositions having application for various substrates including electronic screens wherein a primary aspect of the coating is a polysiloxane resin that may contain structural contributions from perfluorinated hydrolysable silanes.  See [0004,0012,0019,] and one exemplification of the resin in [0203].  Relevant to the present discussion, Maghsoodi advocates the employment of resins having a molecular weight within a range the overlaps the claimed range at about 50% of its values.  Moroever, the embodiment outlined in [0203] has a Mw squarely within the range stipulated in claim 5.  Also, the skilled artisan generally understands the impacts of molecular weight on polymer properties and those of a solution into which the resin is incorporated and can optimize this parameter in consideration of said properties as a matter of routine experimentation.  
Allowable Subject Matter
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
A search of the prior art yielded at least one additional reference (U.S. 2010/0090200) that, like those cited in Applicants’ IDS, was directed to a similarly-constituted thin film transistor featuring an intervening silsesquioxane monolayer between the gate dielectric and the semiconductor layer.  The monolayer was formed by direct deposition of C8+ alkylsilane bearing three hydrolysable groups instead 8-20 alkyl groups.  However, the formula defining the structure of the silicone resin stipulates that none of the types of T unit shall constitute more than 50 mol% of the total hence those taught in ‘430 do not adhere to chemical formula (I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






March 22, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765